Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is responsive to the applicant’s amendment dated July 25, 2022. The applicant(s) amended claims 1, 5, 11, and 12.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-12 are directed to an abstract idea, namely a mathematical concept that can be performed mentally or is analogous to human mental work.
Independent claim 1 recites “A non-transitory computer-readable recording medium having stored therein an update program that causes a computer to execute a training procedure of a neural network not identifvinq words in utterance data, the procedure comprising: calculating a selection rate of each of a plurality of quantization points included in a quantization table accordinq to white noise included in the quantization table as an initial value, based on quantization data obtained by quantizing features of a plurality of utterance data; and updating the quantization table by updating the plurality of quantization points based on the selection rate; and settinq parameters of at least one neural network based on the quantization table”.
Independent claim 11 recites “An update method comprising: calculating a selection rate of each of a plurality of quantization points included in a quantization table according to white noise included in the quantization table as an initial value, based on quantization data obtained by quantizing features of a plurality of utterance data and without identifying target data among the utterance data; and updating the quantization table by updating the plurality of quantization points based on the selection rate, by a processor; and settinq parameters of at least one neural network based on the quantization table”.
Independent claims 12 recites “An information processing apparatus comprising: a memory; and a processor coupled to the memory and configured to: calculate a selection rate of each of a plurality of quantization points included in a quantization table accordinq to white noise included in the quantization table as an initial value, based on quantization data obtained by quantizing features of a plurality of utterance data and independent of a tarqet in the utterance data; and update the quantization table by updating the plurality of quantization points based on the selection rate; and settinq parameters of at least one neural network based on the quantization table”.
The limitations “calculating a selection rate of each of a plurality of quantization points included in a quantization table according to white noise included in the quantization table as an initial value, based on quantization data obtained by quantizing features of a plurality of utterance data” and “updating the quantization table by updating the plurality of quantization points based on the selection rate” as drafted, covers a mental process, as this could be done mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. Claim 1 recites “A non-transitory computer-readable recording medium having stored therein an update program that causes a computer to execute a procedure, the procedure comprising”. Claim 11 recites “An update method comprising”. Claim 12 recites “An information processing apparatus comprising: a memory; and a processor coupled to the memory and configured to”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 1, 11, and 12 do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 1, 11, and 12 does not recite any additional limitations. The claims as drafted, are not patent eligible.
Claims 2-10 are rejected for their dependence on claim 1, because they do not contain additional limitations that overcome the present rejection. Claim 10 mentions the invention’s intended use for speech recognition, but no actual speech recognition is done.
Allowable Subject Matter
Claims 1-12 have been rejected under 35 U.S.C. 101, but would be allowable if the rejection under 35 U.S.C. 101 is overcome.
The following is an examiner’s statement of reasons for allowance:
After further search and consideration, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “a training procedure of a neural network not identifying words in utterance data” and “calculating a selection rate of each of a plurality of quantization points included in a quantization table according to white noise included in the quantization table as an initial value, based on quantization data obtained by quantizing features of a plurality of utterance data”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Covell (U.S. Publication No. 20200234126) teaches look-up table based neural networks. Hofer (U.S. Publication No. 20160300566) teaches the method and system of random access compression of transducer data for automatic speech recognition decoding. Jin (U.S. Publication No. 20190318726) teaches a real-time speaker-dependent neural vocoder. Printz (U.S. Patent No. 8185390) teaches zero-search, zero memory vector quantization. Shahid (U.S. Publication No. 20200349925) teaches online verification of custom wake words.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658